Citation Nr: 1711095	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  05-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for residuals of a left tibia fracture with arthritis.

2.  Entitlement to service connection for a neurological disorder manifested by headaches and an eye twitch.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active duty service from August 1977 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2007 and June 2010, the Veteran testified during Board hearings in Washington, D.C.  Hearing transcripts have been associated with the claims file.

This case was before the Board in February 2011, when the Board, in pertinent part, awarded an initial rating of 10 percent for residuals of a fracture of the left tibia.  In addition, the claim for service connection for a neurological disorder manifested by headaches and an eye was remanded to the Appeals Management Center (AMC) for additional development of the evidence.  

The Veteran subsequently appealed the Board's decision as to the claim for an increased rating for residuals of a fracture of the left tibia and a left foot disorder to the United States of Appeals for Veterans Claims (Court).

In June 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted the June 2007 and June 2010 hearings was no longer employed by the Board and that he had a right to another hearing.  In July 2012, the Veteran indicated that he did not wish to appear at another Board hearing..

In September 2012, the Board, inter alia, again remanded the claim for service connection for a neurological or other disorder manifested by headache and an eye twitch to the AMC for additional development of the evidence.

In a March 2013 Memorandum Decision, the Court, inter alia, vacated the Board's February 2011 decision as to the claim for an increased rating for residuals of a fracture of the left tibia and remanded the claim to the Board for further proceedings consistent with the Court's Memorandum Decision. In addition, the Court upheld the Board's decision as to the claim for an increased rating for a left foot disorder.

This matter was again before the Board in June 2014 and August 2015 when both issues were remanded for additional development.  As will be discussed below, the Board finds that there has been substantial compliance with the remand directives for the initial rating issue.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board has reviewed both the Virtual VA and the Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  

The issue of entitlement to service connection for a neurological disorder manifested by headaches and an eye twitch is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDING OF FACT

For the period of the appeal, the Veteran's service-connected residuals of a left tibia fracture with arthritis have been manifested by no more than malunion of the tibia with marked ankle impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for residuals of a left tibia fracture with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and VA treatment records are on file, as are his VA examination reports.  Moreover, the Board finds that the VA examination reports are adequate for rating purposes as the examiners reviewed the record and made relevant findings regarding the severity of the Veteran's left leg disability.

The Veteran was provided testimony at hearings before a Veterans' Law Judge in 2007 and 2010.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished for the initial rating issue, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

Traumatic and degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, Note (1).

Diagnostic Code 5262 provides a 40 percent rating for impairment of the tibia and fibula with nonunion and loose motion requiring a brace; a 30 percent rating with malunion and marked knee or ankle disability; a 20 percent rating with malunion and moderate knee or ankle disability; and a 10 percent rating with malunion and mild knee or ankle disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5262.  The Rating Schedule does not define the terms "marked," "moderate," and "mild," and VA evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6. 

Diagnostic Code 5270 provides a 20 percent rating for ankle ankylosis in plantar flexion, less than 30 degrees; a 30 percent rating for ankylosis in plantar flexion between 30 and 40degrees, or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating for ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Veteran contends, in essence, that a higher rating is warranted for his left leg disability. 

The pertinent evidence of record includes STRs noting that the Veteran sustained a fracture of the left tibia in service when he was hit by a car.  Medical Board examination reports in March 1980, November 1980 and April 1981 show that the Veteran sustained a compound, comminuted fracture of the distal 3/5 of the left tibia.  Although the November 1980 examination revealed no clinical evidence of loose motion, X-ray studies showed that, initially, union of the left tibia was delayed.  Later X-ray studies, however, including those obtained in October 1981 and May 1989, showed that the fracture was well-healed.

During a February 2004 VA examination, the Veteran was asymptomatic for complaints of pain or discomfort or either lower extremity.  Objective examination revealed that he had full range of motion of his lower extremities, and at the time he did not use any assistive devices to walk.  There was no further examination of the left tibia. 

In a July 2004 written statement, the Veteran stated that he chipped a bone in service during PT, and that a later X-ray study showed a fracture, and he had surgery in Guam.  He stated that his condition was currently very painful and prevented running. 

An October 2006 VA examination report incorrectly notes that the Veteran had a fracture to his left hip in the 1980s.  The examiner correctly noted that the Veteran developed an infection and had delayed treatment resulting in bone grafts and a slight shortening of the left leg.  The Veteran reported aching, soreness, and pain from the injury during repetitive use, weather changes, or prolonged standing or walking.  He continued to have pain from the prominent bone, and it was noted he may have a bone spur.  On physical examination he had difficulty toe and heel walking and squatting.  He had a prominent bone spur just anteriorly over the fracture site.  He had a 1/2 inch shortening of the left leg and 1/2 inch atrophy of the left calf.  He could dorsiflex his ankle zero degrees, and had plantar flexion to 30 degrees.  There was no additional change with repetitive motion testing.  He had some decreased sensation around his scar, which was noted to be likely related to his fracture and surgery.  He had arthritis of the left ankle, although the examiner noted the etiology of the arthritis would be speculative. 

A March 2007 private X-ray report showed markedly abnormal lower tibial diaphysis with marked cortical thickening, degenerative changes in the ankle, and exostosis from a lateral fibula with a linear radiolucency at the base.  It was noted that plain films of the entire tibia were needed to evaluate for bone neoplasm. 

During his June 2007 Board hearing, the Veteran testified that he experienced pain in his tibia with changes in the weather ("bad" weather).  He noted that he could feel bone on bone contact in his front ankle, and he could feel a sharp place where the bone stuck out. 

An October 2007 private MRI report notes the presence of an old fracture deformity of the distal third of the tibia. 

Private treatment records from the West Shore Primary Care Associated dated in 2007 and 2008 reflect treatment for several ailments.  In April 2008, the Veteran sought treatment because his symptoms from his bone spur removal in 2003 had worsened to the point he felt he was unable to walk for three to four months because of increased pains.  Objective examination revealed a moderate decrease in the range of motion of the ankle with tenderness just below the lateral malleolus. 

A September 2009 VA Joints Examination Report notes the Veteran's in-service left leg injury as well as the 2003 surgery for left ankle spur removal.  He reported aching, pain, soreness, and stiffness in the left ankle, with no recurrence of any infection the left tibia fracture.  He wore a left ankle brace.  He was able to perform his job and do normal daily activities.  Range of motion in the left knee was from zero degrees to 140 degrees of flexion with no pain.  Range of motion in the left ankle was from zero degrees of dorsiflexion to 40 degrees of plantar flexion with pain at the extremes.  There was no change in motion testing on repetitive use, and no flare-ups were reported.  The impression was residual fracture of the distal tibia with arthritis of the left ankle. 

A January 2010 X-ray report notes remote fractures involving the mid/distal diaphysis of the tibia.  Subchondral sclerosis was seen involving the anterior distal tibia.  There was spurring of the tibia, talus and distal tibia.  There was mild anterior displacement of the talus with respect to the tibia.  There was no acute fracture, dislocation or aggressive osseous lesion. 

A January 2010 private examination report notes that there was full extension and flexion of the left knee.  Regarding the ankle, the Veteran had dorsiflexion to "an abrupt stop of about neutral and plantar flexes to 25 degrees with some reduction of subtalar motion.  Motor and sensory examinations were normal.  The physician noted that the Veteran had a typical fracture disease from prolonged casting concerning his ankle joint with a secondary marked talar spur blocking motion with posttraumatic arthritis of his ankle.  The physician also noted that removal of the spur may not provide relief because he would still have bone on bone changes of his talar tibial joint and joint space narrowing.  He also felt that his current X-ray films were worse than past films.  

During his June 2010 Board hearing, the Veteran indicated that he was going to undergo a spur removal in his left ankle in July 2010, for which he was anticipating being incapacitated for three weeks.  He reported that he wore an ankle brace and a "rocker" shoe to help with his disability.  He noted that he could not walk up an incline with his disability as his ankle would not flex upward.  He also again described the noticeable ridge where there was malunion of his fracture.  He stated that the majority of his pain was from the bone on bone contact in his ankle.

In a November 2013 submission, the Veteran wrote that he had "no ability to dorsiflexion his talar tibial joint at all" and that he did not have a normal gait.

August 2014 and October 2015 VA examination reports notes the Veteran's history of a left tibia fracture in 1980 that was casted.  His current complaints included constant pain in the left leg, including the knee and ankle, but no weakness.  On examination, the left leg was noted to be 3/4 inches shorter than the right leg.  Range of motion of the left knee was from 0 degrees of extension to 140 degrees of flexion, with no complaints of pain on motion or on weight bearing.  The Veteran complained of pain flare-ups; however, the examiners stated that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups as the Veteran was not examined during flare-up.  Left knee muscle strength was 5/5.  There is 0 to 5 mm of instability in the left knee.

An August 2016 VA examination report notes the Veteran's complaints of left leg pain.  The examiner stated that the range of motion of the left ankle, after three repetitions, was: plantar flexion to 20 degrees; dorsiflexion to 0 degrees.  There was no instability or ankylosis of the left ankle.  The VA examination addendum dated October 2016 states that the Veteran had mild knee impairment and moderate ankle impairment.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected left leg disability is manifested by no more than a tibia impairment with malunion and a marked ankle disability.  For the entire period of the appeal, the medical evidence shows that the residuals of the fracture consist primarily of complaints pain, mild anterior displacement of the talus with respect to the left tibia, 1/2 inch atrophy of the left calf, 3/4 inch shortening of the left lower extremity, ankle strength of 4/5, and reduced motion of the left ankle with dorsiflexion to 0 degrees and plantar flexion as little as 20 degrees.  The expected ranges of motion consist of are dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  See 38 C.F.R. § 4.71a , Plate II.  Although there is 0 to 5 mm of instability in the left knee, the Veteran is able to fully extend and flex his knee from 0 to 140 degrees, and his knee strength is 5/5.  The Veteran does experience increased pain and fatigue with repetitive motion; however, there is no evidence of increased limitation of motion, weakness, or incoordination on repetitive testing.  The Veteran walks with an antalgic gait, favoring his left side.  Although he wears a brace on his left ankle and uses a cane for ambulation, the preponderance of the evidence is against a finding that functional impairment of his left lower extremity is such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  In light of the foregoing, and given the finding that the left tibia fracture is healed without loose motion, the residuals of that fracture do not meet or more nearly approximate the schedular criteria for an initial rating in excess of 30 percent.  Accordingly, an increased rating is not warranted under Diagnostic Code 5262.

There is no evidence of a tibia or fibula impair with nonunion and loose motion.  A schedular rating in excess of 30 percent is not warranted.

Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  The Board has not overlooked the fact that the Veteran experiences pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell, 25 Vet. App. 32.  Such was addressed by VA examiners, as noted above.  The Board finds the overall evidence of record demonstrates no probative evidence of a more severe disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. 

A higher alternative combined schedular rating for injuries to Muscle Group XI under 38 C.F.R. § 4.73, Diagnostic Code 5311, including evaluations for muscle injuries as defined by 38 C.F.R. § 4.56, and limited ankle motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271, has been considered.  The evidence of record demonstrates no more that moderate limited ankle motion, 10 percent under Diagnostic Code 5271, and cardinal signs of muscle injury which may be construed as no more than a moderately severe muscle injury, 20 percent under Diagnostic Code 5311.  As such, a combined alternative schedular rating in excess of 30 percent is not warranted.

The presently assigned rating under Diagnostic Code 5262 includes consideration of symptoms such as ankle limitation of motion, weakness and fatigability.  There is no evidence of any additional, separate, and compensable symptomatology attributable to muscle injuries of limited ankle motion.  As such, separate ratings under Diagnostic Codes 5271 and 5311 are prohibited as pyramiding under the provisions of 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms of his left leg disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected leg disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords the objective records greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claim for increased schedular or additional separate ratings must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

Extra-Schedular Consideration

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  As the ratings are averages, an assigned rating may not completely account for each veteran's individual circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321 (b).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the present case, the Veteran's service-connected left tibia fracture with arthritis has been manifested by symptoms such as pain and functional loss.  When comparing the Veteran's disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's disability picture is not so unusual or exceptional as to render the assigned schedular rating inadequate.  The Veteran's service-connected leg disability is evaluated as impairment of the tibia and fibula under Diagnostic Code 5262.  See 38 C.F.R. § 4.71a.  Notably, the symptoms listed in 38 C.F.R. § 4.71a are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. 111.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case. 


ORDER

An initial rating in excess of 30 percent for residuals of a left tibia fracture with arthritis is denied.


REMAND

In August 2015, the Board (in pertinent part) remanded the issue of entitlement to service connection for a neurological disorder to obtain pertinent, outstanding records and reports of the Veteran's March 1980 vehicle-pedestrian accident from the Maryland State Police, the Worcester County government and its associated rescue squad, and the Worcester County Sheriff's office.  In this regard, the Veteran asserts that he sustained a head trauma in the accident.

In February 2016, the AOJ requested medical records from the Worcester County Sheriff's office, the Worcester County government and the Maryland State Trooper's office.  In February 2016, the Worcester County Sheriff's office stated that they had no records pertaining to their custody or care of the Veteran.  In February 2016, the Maryland State Police stated that they had no record of the Veteran being employed as a state trooper.  These requests and responses are not particularly responsive to what is being sought in this matter.  Specifically, not just medical reports but also accident reports would be beneficial for adjudication of this issue.  While the Board truly regrets any further delay in this matter, remand is necessary to fulfill the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Directly request medical records and accident reports from the Veteran's March 1980 vehicle-pedestrian accident from the Maryland State Police, the Worcester County government and its associated rescue squad, and the Worcester County Sheriff's office.  In requesting these records, clearly state that the Veteran was not an employee of these entities, but rather was involved in an accident that was responded to by these entities.

All records and responses, to include negative responses, should be associated with the claims file.

2.  If additional records are received, obtain an addendum medical opinion from a VA medical professional as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a neurological disorder manifested by headaches and an eye twitch is related to the Veteran's period of active military service.  An examination should be scheduled only if deemed necessary by the medical professional.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a neurological disorder manifested by headaches and an eye twitch must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


